Per Curiam',

The defence set up by the defendants,, Berner' 8r Borst, cannot prevail. - The principles adopted by this court, in the caé'e Of The Peóple 'v, Jansen, (7 Johns. Rep. 332.,) db not apply here.. Although there may have been, negligence oh the part of the.public officers, in omitting to call these commissioned - tó áCcount sooner,- that omission, from any thing,-that appears, has not, in any manner, prejudiced the security. Theré inust not only be-negligence on the part of- the creditor, but an injury .resulting therefrom to the security in order to exonerate them. It does not appear that the commissioners are, insolvent): or .unable completely to- indemnify) and save harmless, th'eirsecurity. Independently of this circumstance, however, the situation Of these commissioners is- not. analogous to that of loan, officers. There is'no-board whose duty "it is-aphually to’inf spect, and pass their accounts.- The general duties of .the commissioners, .and of the comptroller, aré pointed out, But.it is not made -the duty of the comptroller to report to the govern* or, or any other person, thé deficiency of the commissioners/ The judgment musty accordingly,' be entered for tjife pláintiffsi
judgment for the plaintiffs?